Nott, J.,
delivered the opinion of the court:
The cargo being consigned to a person in a British port who was to pay freight and charges might.be presumed, by a naval officer obliged to act summarily on the high seas, to be British property, giving probable cause for the seizure, and justifying the captors in taking the vessel into port, where the nationality of the property could be determined by proper tribunals; and as the vessel was wrecked and lost while so in the hands of the captors without fault or negligence on their part being shown, the Government of France can not be held responsible therefor.
The order of the court is that the cases above set forth be so reported to Congress.